Citation Nr: 0630994	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  97-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision on 
behalf of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the Board 
found new and material evidence had been obtained sufficient 
to reopen and remanded the issue of entitlement to service 
connection for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in August 2004, July 2005, 
October 2005, and February 2006.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  The veteran was provided additional 
notice as to these matters in July 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that he sustained a back 
injury in April 1967 when his helicopter was shot down.  He 
stated he had fallen 30 to 40 feet landing on his back and 
had been pinned under the helicopter skids.  Attempts to 
verify this specific accident through U. S. Army and Joint 
Services Records Research Center (JSRRC), formerly known as 
the U.S. Army and Joint Services Environmental Support Group, 
were unsuccessful; however, in March 1996, JSRRC was able to 
verify that the veteran engaged in combat with the enemy; 
and, under applicable VA law, his statements as to having 
sustained a back injury are found to be consistent with the 
circumstances of his service.  The veteran, however, is not 
competent to provide opinions as to the severity of his 
injury and a service connection determination requires 
medical evidence, without resort to speculation, linking the 
alleged injury in service to any present disability.

The evidence of record includes a June 2006 VA examiner's 
statement that it was as likely as not that the veteran's 
present lumbar spine disorder was incurred as a result of an 
injury in service, but only if the injury as he described it 
could be corroborated by other evidence.  It was noted that 
otherwise it would be pure speculation to say the present 
disorder was incurred as a result of service.  In light of 
the special evidentiary requirements for combat veterans, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim file should be 
returned to the June 2006 VA examiner, if 
available, for clarification of the 
provided etiology opinion without resort 
to speculation.  It may be assumed that 
the veteran sustained a back injury in 
service; however, the specific accident 
he reported and his claims as to having 
received treatment in service have not 
been verified.  In light of the special 
evidentiary requirements for combat 
veterans, the examiner should address 
whether the incident and injury in 
service as described by the veteran is 
consistent with the documented service 
and post-service medical findings.  

If the June 2006 examiner is unavailable, 
the veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present residuals as a result of a back 
injury incurred during active service.  
Any opinion provided should be considered 
in light of the veteran's status as a 
combat veteran and the other evidence of 
record.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


